DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a positioning device, a distance calculator, a first imaging device, a volume calculator, a work calculator in claim 1; 
a second imaging device, a feature point extractor, and a position calculator in claim 8; and 
a positioning device, a distance calculator, a weighing device, and a work calculator in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A – cited in IDS), Aso (JP2008175717A– cited in IDS), and Wuestefeld et al. (US 20120200697 A1– cited in IDS).

Regarding claim 1, Mori discloses a vehicle monitoring device (figs. 1-2, an operation management controller (management device) 40.) comprising: 
a vehicle including a loading platform ([0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.);
a distance calculator that calculates a movement distance of the vehicle ([0037] The travel distance calculation means 82 acquires the travel distance of the forklift 10 through communication with the travel cargo handling controller 30.); 
[0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86.). 
However Mori does not expressly disclose a positioning device that measures a position of the vehicle; calculating a movement distance of the vehicle based on the position of the vehicle measured by the positioning device; a first imaging device that captures an image of a load mounted on the loading platform; and a volume calculator that calculates a volume of the load based on the image captured by the first imaging device.
Aso, from a similar of endeavor, teaches a positioning device that measures a position of the vehicle, and calculating a movement distance of the vehicle based on the position of the vehicle measured by the positioning device ([0007] For example, the present invention is an apparatus for calculating a current position of a vehicle, and is a captured image acquisition unit that acquires images in the vicinity of the vehicle captured by a plurality of cameras mounted on the vehicle, and the plurality of cameras. For each image, a first movement amount calculation unit that obtains the movement amount of the vehicle and an image captured by the plurality of cameras obtained by the first movement amount calculation unit based on a change in the image. For each vehicle movement amount obtained, the weighting factor setting means for setting a weighting factor and the vehicle movement amount obtained from the images captured by the plurality of cameras obtained by the first movement amount calculation means. [0009] FIG. 1 is a schematic configuration diagram of a current position calculation apparatus 1 to which an embodiment of the present invention is applied. The current position calculation device 1 may have a navigation function and may be called a navigation device. As illustrated, the current position calculation device 1 mounted on a vehicle includes a control device 10, a camera 20, an input device 30, a display device 40, an audio output device 50, and a vehicle state detection device 60. Configured. [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011]  the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. ).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a positioning device as taught by Aso in the system taught by Mori in order to determine a position and movement of a vehicle (as suggested in [0001] and [0007] of Aso).
The combination of Mori and Aso does not expressly disclose a first imaging device that captures an image of a load mounted on the loading platform; and a volume calculator that calculates a volume of the load based on the image captured by the first imaging device. Although Mori [0037] teaches a load acquisition means 81 for determining the weight of the load on the fork 11.
Wuestefeld, from a similar field of endeavor, teaches a first imaging device that captures an image of a load mounted on the loading platform ([0018] FIGS. 2A, 2B, 2C and 2D illustrate video and optical systems for measuring the quantity of dry agricultural material in a bin. In FIG. 2A video camera 205 and optional video camera 210 are mounted such that they view the inside of a storage bin 215. Either video camera may be mounted inside or outside the bin. Bin 215 may be the storage compartment of a truck or a fixed silo, as examples. Dotted lines, such as dotted line 220, indicate the shape of the surface of material in the bin.); and a volume calculator [0017] Measurement of the volume of material in a truck or bin is important during collection, storage and dispersal operations. Conventional weight measurements of a truck are too noisy when the truck is moving; the truck must stop to get an accurate reading of the weight of the remaining material. In many cases measuring the volume of material is an acceptable substitute for measuring weight. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively determine the volume of a load as taught by Wuestefeld in the system taught by the combination of Mori and Aso in order to measure the quantity of a load (as suggested in [0017]-[0018] of Wuestefeld).

Regarding claim 3, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring device according to claim 1, wherein the first imaging device detects a distance from the first imaging device to the load, and the volume calculator calculates the volume of the load based on the detected distance (Aso [0018] FIGS. 2A, 2B, 2C and 2D illustrate video and optical systems for measuring the quantity of dry agricultural material in a bin. In FIG. 2A video camera 205 and optional video camera 210 are mounted such that they view the inside of a storage bin 215. Either video camera may be mounted inside or outside the bin. Bin 215 may be the storage compartment of a truck or a fixed silo, as examples. Dotted lines, such as dotted line 220, indicate the shape of the surface of material in the bin. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin. The cameras literally "see" how much material there is. When two cameras (e.g. 205, 210) are used, stereo images may be used to estimate surface contours such as those represented by dotted line 220. Alternatively, laser scanners or 3D video systems may also be used to estimate surface contours. The shape and position of the surface contours, combined with knowledge of the size and shape of the bin, lead directly to a volume estimate for material in the bin.). 

Regarding claim 8, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring device according to claim 1, wherein the positioning device includes: a second imaging device that is provided in the vehicle to capture an image of a rear direction of the vehicle, the rear direction being reverse to a traveling direction of the vehicle (Aso [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011]  the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. ); a feature point extractor that extracts a feature point of the image captured by the second imaging device; and a position calculator that calculates the position of the vehicle based on the feature point of the image ([0034] In response to this, the movement amount calculation unit 18 obtains the movement amount of the vehicle from the ground projection images 210F, 201B, 210R, and 210L of each imaging range based on the change of the two images (S13 to S15). [0035] Specifically, the movement amount calculation unit 18 first obtains a feature point in the first image captured first. The feature point is, for example, a center point (center of gravity) of a predetermined color area. Further, the position of the point corresponding to the feature point in the second image is obtained. Then, the movement amount (movement direction and movement distance) of the feature point is obtained. Note that a plurality of feature points may be set, and an average may be obtained for the movement direction and movement distance of each feature point. The movement amount calculation unit 18 obtains the movement direction of the vehicle by reversing the movement direction of the feature points.). 

Regarding claim 9, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring device according to claim 1, wherein the work calculator multiplies the volume of the load by a density of the load to calculate a weight of the load, and calculates the work of the vehicle based on the movement distance and the weight of the load (Mori [0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86. Wuestefeld [0017] Measurement of the volume of material in a truck or bin is important during collection, storage and dispersal operations. Conventional weight measurements of a truck are too noisy when the truck is moving; the truck must stop to get an accurate reading of the weight of the remaining material. In many cases measuring the volume of material is an acceptable substitute for measuring weight. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin. [0028] If a material in a bin is compressible, for example, weight may be a more useful measurement as the density of material at the bottom of the bin may be greater than that at the top of the bin. [0031] If the density of material to be carried in the truck is constant (e.g. truck always used to carry grain), then calibration experiments with a few known loads yield data that enables estimation of k.sub.2 and therefore the weight of future loads. It is well known to a person ordinary skill in the art that in order o calculate the weight of an object from the volume, the volume must be multiplied by the density of the object.). 

Regarding claim 11, Mori in view of Aso and Wuestefeld discloses the vehicle comprising the vehicle monitoring device according to claim 1 (Mori [0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.). 

Regarding claim 12, Mori in view of Aso and Wuestefeld discloses the vehicle according to claim 11, further comprising an elevating mechanism that loads the load onto the loading platform and unloads the load from the loading platform (Mori [0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.). 

Regarding claim 13, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring system comprising: the vehicle according to claim 11; and a server (figs. 1-2; [0047] management computer 60). 

Regarding claim 14, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring system according to claim 13, wherein the server records a position where a volume of the load has suddenly decreased during a movement of the vehicle (Mori [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.). 

Regarding claim 15, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring system according to claim 13, wherein the server records a position where an acceleration of the vehicle has suddenly decreased (Mori [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.). 

Regarding claim 16, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring system according to claim 13, wherein the server records a position where a product of a speed of the vehicle and a volume of the load has exceeded a first threshold (Mori [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), and Wuestefeld et al. (US 20120200697 A1) as applied to claim 1 above, further in view of Kenji (JP2013035399A– cited in IDS).


Kenji, from a similar of endeavor, teaches the vehicle monitoring device emits an alarm when the volume of the load has suddenly decreased during a movement of the vehicle ([0013] Although only one camera 13 is shown, a vehicle such as a large trailer having a large luggage compartment 11 is equipped with a plurality of cameras. [0014] and [0029] Reference numeral 17 denotes a sensor that detects the behavior of the luggage compartment 11. The information detected by the sensor 17 is supplied to a condition analysis unit 18 provided in the control circuit 16 to analyze the condition of the loading space 11 and temporarily stored in the memory 21. In the situation analysis unit 18, when the sensor 17 detects that the predetermined value is exceeded, the alarm generation unit 19 notifies that the predetermined value is exceeded. The alarm generation unit 19 of the alarm generation unit 19 issues a warning by displaying a message on the monitor 15, warning by sound from the speaker 191, or blinking the LED 192. [0016] As a sensor 17 as means for detecting the behavior of the cargo compartment 11, a vehicle speed sensor for detecting whether or not it is faster than a previously stored vehicle speed condition. [0017] The image of the loading space 11 temporarily stored in the memory 21 is an image of a control for detecting a load collapse from the load 41 before the load collapse shown in FIG. 4 to the load 42 after the load collapse. [0018]-[0021] Here, the situation analysis unit 18 will be described in more detail. The condition analysis unit 18 to which the output of the sensor 17 for detecting the condition of the luggage compartment 11 is supplied includes a luggage compartment change analysis unit 181, a traveling condition analysis unit 182, and a load collapse determination unit 183.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to emit an alarm when the volume of the load has suddenly decreased during a movement of the vehicle as taught by Kenji in the system taught by Mori in view of Aso and Wuestefeld in order to notify a driver when there is a possibility of a cargo collapse or when the cargo collapses (as suggested in [0007] of Kenji).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), and Wuestefeld et al. (US 20120200697 A1) as applied to claim 1 above, further in view of Takeshi et al. (JP2008056436A– cited in IDS)

Regarding claim 5, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring device according to claim 1, but does not expressly disclose wherein the vehicle monitoring device emits an alarm when an acceleration of the vehicle has suddenly decreased. 
Takeshi, from a similar field of endeavor, teaches a vehicle monitoring device emits an alarm when an acceleration of the vehicle has suddenly decreased ([0077] Moreover, according to the management apparatus 30, the operation amount of at least one of the turning operation, the accelerating operation, the decelerating operation, and the collision operation can be recognized as a level value. Thereby, it is possible to more accurately grasp and manage how the forklift 1 is operated. In addition, the case where the level value corresponding to the turning operation exceeds a predetermined level value can be managed as the sudden turning operation. Further, the sudden acceleration operation, the sudden deceleration operation, and the collision operation can be similarly managed. [0078] In addition, since the management device 30 is provided with the display unit 53, the driver of the forklift 1 can easily grasp his / her driving status by checking the level value displayed on the display unit 53. Can do. Further, since the threshold value determination unit 49 and the notification unit 52 are provided in the management device 30, when the forklift 1 is operated with a level value equal to or higher than a predetermined threshold value, the driver of the forklift 1 is notified. On the other hand, this is notified as an alarm. For this reason, the driver can quickly know that he / she is driving at a level value equal to or greater than a predetermined threshold value, thereby changing his / her driving operation immediately so that no alarm is issued. Also see [0032]-[0052].).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to emits an alarm when an acceleration of the vehicle has suddenly decreased as taught by Takeshi in the system taught by Mori in view of Aso and Wuestefeld in order alert the driver of the driving status (as suggested in [0078] of Takeshi).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A – cited in IDS) and Aso (JP2008175717A).

Regarding claim 10, Mori discloses the vehicle monitoring device (figs. 1-2, an operation management controller (management device) 40.) comprising: 
a vehicle including a loading platform ([0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.); 
a distance calculator that calculates a movement distance of the vehicle ([0037] The travel distance calculation means 82 acquires the travel distance of the forklift 10 through communication with the travel cargo handling controller 30.); 
a weighing device that measures a weight of a load mounted on the loading platform [0037] teaches a load acquisition means 81 for determining the weight of the load on the fork 11; and 
a work calculator that calculates a work of the vehicle based on the movement distance and the weight of the load ([0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86.). 
However Mori does not expressly disclose a positioning device that measures a position of the vehicle; calculating a movement distance of the vehicle based on the position of the vehicle measured by the positioning device.
Aso, from a similar of endeavor, teaches a positioning device that measures a position of the vehicle, and calculating a movement distance of the vehicle based on the position of the vehicle measured by the positioning device ([0007] For example, the present invention is an apparatus for calculating a current position of a vehicle, and is a captured image acquisition unit that acquires images in the vicinity of the vehicle captured by a plurality of cameras mounted on the vehicle, and the plurality of cameras. For each image, a first movement amount calculation unit that obtains the movement amount of the vehicle and an image captured by the plurality of cameras obtained by the first movement amount calculation unit based on a change in the image. For each vehicle movement amount obtained, the weighting factor setting means for setting a weighting factor and the vehicle movement amount obtained from the images captured by the plurality of cameras obtained by the first movement amount calculation means. [0009] FIG. 1 is a schematic configuration diagram of a current position calculation apparatus 1 to which an embodiment of the present invention is applied. The current position calculation device 1 may have a navigation function and may be called a navigation device. As illustrated, the current position calculation device 1 mounted on a vehicle includes a control device 10, a camera 20, an input device 30, a display device 40, an audio output device 50, and a vehicle state detection device 60. Configured. [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011] the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. ).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a positioning device as taught by Aso in the system taught by Mori in order to determine a position and movement of a vehicle (as suggested in [0001] and [0007] of Aso).

Allowable Subject Matter
Claims 2, 6-7, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684        
                                                                                                                                                                                                						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684